     Case: 1:14-cr-00287 Document #: 373 Filed: 09/30/19 Page 1 of 1 PageID #:2133       SU

                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DTVISION


UNITED STATES OF AMERICA                  I
     Plaintiff,                           I
v.                                        I       No. 14 - CR 2137-6
                                          )       The llonorable Charles Norgle
James Carroll                                 )    Judge Preslding
     Defendant,                           I

                                          I


                                UNOPPOSED ORDER
THIS CAUSE COMING ON TO BE HEARD on defendant, James Carroll's unopposed
motion for the continuation of his sentencing hearing to October 30, 2019, neither the
Government, nor Probation Department, having any objection, due notice having been
given and the Court having jurisdiction over the matter,
  IT IS HEREBY ORDERED that the defendant's motion for continuation of his
sentencing hearing be granted, setting the hearing for October 3oth, 2OL9.




DNrcD, ?po/Ao/7

JEFFREY B. STEINBACK
8351 Snaresbrook Rd.
Roscoe, I1 61073
847-624-9600
